            Case 2:20-cr-00740-SRC Document 5 Filed 09/02/20 Page 1 of 2 PageID: 30
_AO 98   (Rev. 12/03) Appearance Bond



                                  UNITED STATES DISTRICT COURT
                                                           District of   New Jersey

         UNITED STATES OF AMERICA
                          V.
                                                                  APPEARANCE BOND
            MAURIZIO PARLATO

                     Defendant
                                                                  Case Number:


        Non-surety: I, the undersigned defendant acknowledge that I and my . . .
        Surety: We, the undersigned, jointly and severally acknowledge that we and our . . .
personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
$ 250,000.00 UNSECURED                     , and there has been deposited in the Registry of the Court the sum of
$                                          in cash or                                               (describe other security.)

         The conditions of this bond are that the defendant MAURIZIO PARLATO
                                                                                         (Name)
is to appear before this court and at such other places as the defendant may be required to appear, in accordance with any
and all orders and directions relating to the defendant’s appearance in this case, including appearance for violation of a
condition of defendant’s release as may be ordered or notified by this court or any other United States District Court to
which the defendant may be held to answer or the cause transferred. The defendant is to abide by any judgment entered
in such matter by surrendering to serve any sentence imposed and obeying any order or direction in connection with such
judgment.

        It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which
shall continue until such time as the undersigned are exonerated.

         If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
amount of this bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared by
any United States District Court having cognizance of the above entitled matter at the time of such breach and if the bond
is forfeited and if the forfeiture is not set aside or remitted, judgment, may be entered upon motion in such United States
District Court against each debtor jointly and severally for the amount above stated, together with interest and costs, and
execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and any other laws
of the United States.

         This bond is signed on 9/2/2020                         at                     Newark, NJ
                                             Date                                           Place

Defendant              MAURIZIO PARLATO                       Address    MIAMI, FLORIDA 33139

Surety                                                        Address

Surety                                                        Address

         Signed and acknowledged before me on 9/2/2020 s/ Stanley R. Chesler, U. S. D. J.
                                                    Date
           Case 2:20-cr-00740-SRC Document 5 Filed 09/02/20 Page 2 of 2 PageID: 31


                                           JUSTIFICATION OF SURETIES

       I, the undersigned surety, say that I reside at

                                                                       ; and that my net worth is the sum of

                                                                           dollars ($                     ).

       I further state that




                                                                             Surety

       Sworn to before me and subscribed in my presence on
                                                                              Date
at                                                                                                             .
                                                           Place



                          Name and Title                           Signature of Judge/Clerk




       I, the undersigned surety, state that I reside at

                                                                       ; and that my net worth is the sum of

                                                                           dollars ($                     ).

       I further state that




                                                                             Surety

       Sworn to before me and subscribed in my presence on
                                                                              Date
at                                                                                                             .
                                                           Place



                          Name and Title                           Signature of Judge/Clerk



Justification Approved:
                                                Judge
